Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.

 Claim Status
Claims 1-20 are currently pending.
Claims 1-3, 14-16 have been previously withdrawn do to a restriction requirement.
Claims 4-7 and 11 have been amended.  Support for claim 4 is found [0056-57, 0067, 0092, 0060, and 0068] and Figures 7-10.
Claims 17-20 have been added.  Support is found Figure 10 for claims 17 and 18, [0060] for claims 19 and 20
Claims 4-13 and 17-20 have been examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



  When making a determination whether the additional elements in a claim amount to significantly more than a judicial exception, the examiner should evaluate whether the elements define only well-understood, routine, conventional activity. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66,67, 101USPQ2d 1961,1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. In the current application, the instant claims recite a method for depassivating a battery by comparing a plurality of voltage measurement to thresholds, calculating a change in voltage a first and second voltage, based on the change in voltages, selecting a depassivation procedure, these steps represent no more that simple mathematical concepts.  
This judicial exception is not integrated into a practical application because executing a procedure is generically recited and does not provide any guidance (MPEP 2106.05f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well known to measure the voltage of a battery to determine if it has been depleted.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial expectation. As discussed above with respect to integration of the mathematical concepts and mental processes into a practical application, the additional 
Claim 5 and 6 recite that the operations of claim 4 has been repeated and at 30 minute time intervals, thus merely collecting additional data.
Claims 19 and 20 recite measuring voltages and comparing the voltages, thereby obtaining additional data points.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4-6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (US 9,570,934).
As to claim 4, Venkataramani et al. discloses method for depassivating a battery by a device, comprising:
(a) comparing a plurality of voltage measurements to one or more thresholds to determine a degree of passivation of the battery including: 
determining the plurality of voltage measurements including a first voltage measurement and a second voltage measurement, wherein the first voltage measurement is measured across the battery with no load applied across the battery and the second voltage measurement is measured with a load applied across the battery (col. 5 lines 5-30);
calculating a change in voltage based on a difference between the first voltage and the second voltage, wherein the change in voltage being less than a first voltage threshold is associated with a low degree of passivation, wherein the change in voltage being greater than the first voltage threshold and less than a second voltage threshold is associated with a medium degree of passivation, and wherein the change of voltage being greater than the second voltage threshold is associated with a high degree of passivation (col. 5 lines 5-30);
(b) based on the degree of passivation (col. 4 lines 61-63):
2 AFDOCS/23261237.1Application No.: 16/600,069 Reply to Office Action of October 7, 2020	selecting a depassivation procedure from a plurality of stored depassivation procedures to depassivate the battery based on the degree of passivation, wherein the depassivation procedure includes applying a resistive load across the battery for a period of time, wherein the period of time differs based on the degree of passivation (col. 5 lines 5-25, the time is extending depending on the voltages); and 
depassivating the battery according to the depassivation procedure (col. 5, L5-30); 
(c) comparing the plurality of voltage measurements to one or more depletion thresholds to determine a degree of depletion of the battery (col. 4 lines 13-15 –measuring voltage drop; col. 4 lines 25-29-threshold values); and 
(d) based on the degree of depletion: 
selecting a depletion procedure from a plurality of stored depletion procedures based on the degree of depletion, to notify of a depletion of the battery or verify the depletion of the battery (col. 4 lines 13-20); and 
executing the depletion procedure (col. 4 lines 17-25-a low alert is sent when the battery is depleted/ end of life).
While not explicitly stating the voltage difference is compared to the no-load voltage of the battery, it would be expected to be as such as the voltage is compared to 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  In this case, selecting the voltage at a no load compared to at an arbitrary load is within skill as the difference between two numbers can be compared to a set threshold.
As to claim 5, Venkataramani et al. discloses repeating operations a-d a predetermined number of times at predetermined intervals (col. 4 lines 12-29, col 4 lines 29-33, col. 5 lines 20-25 and Figure 2).  
As to claim 6, Venkataramani et al. discloses that the processor determines that the battery needs to be depassivated depends on the particular battery type and number (col. 4, lines 54-60) but does not state that this can be at multiple times at approximately thirty-minute intervals.  
However it would be obvious to one of ordinary skill in the art at the time the application was filed to choose the time the battery is checked because this is dependent upon the type of battery.
As to claim 17, Venkataramani et al. discloses as the degree of passivation is increased, the period of time the resistive load is applied increases (col. 5 lines 5-20, the time is increased).  
As to claim 18, Venkataramani et al. discloses the depletion procedure includes applying a resistive load for a period of time, the period of time being: a short period of time wherein the degree of depletion of the battery is determined to be the low degree of passivation; a medium period of time wherein the degree of depletion of the battery is 
As to claim 19, Venkataramani et al. discloses when comparing the plurality of voltage measurements to one or more depletion thresholds to determine a degree of depletion of the battery includes: 
determining the plurality of voltage measurements includes a third voltage measurement being measured across the battery with a load applied across the battery (col. 4 lines 13-17, 25-30, Figure 2, since the voltage is measured to determine when it falls below threshold then the measurement is repeatedly taken).  
As to claim 20, Venkataramani et al. discloses wherein comparing the plurality of voltage measurements to one or more depletion thresholds to determine a degree of depletion of the battery further includes: 5 AFDOCS/23261237.1Application No.: 16/600,069 Reply to Office Action of October 7, 2020 calculating a second change in voltage based on a difference between the second voltage and the third voltage, wherein the second change in voltage is used to determine the degree of depletion (col. 4 lines 13-17, 25-30, Figure 2, since the voltage is measured to determine when it falls below threshold then the measurement is repeatedly taken).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (US 9,570,934) in view Heath (US 2012/0280830 A1).
claim 7, Venkataramani et al. discloses the depassivation procedure as is taught above but does not disclose a Battery Maintenance Anti-Passivation procedure as is instantly claimed.
Heath discloses depassivating a battery at periodic times when the device is not in use (abstract).  Heath discloses having dummy activation for reducing passivation layer buildup on the battery in advance of the next time the device has to be used [0006].
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the device to activate (apply voltage) in order to reduce the passivation layer build up prior to the use of the device. Thus a periodic rate and the resistive load selected to prevent battery passivation from reoccurring.  

Claims 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (US 9,570,934) in view Heath (US 2012/0280830 A1) as applied to claim 7 above, and further in view of Millewits et al. (US 6,045,941)
As to claims 8-10, Modified Venkataramani et al. discloses periodically performing battery maintenance procedure but does not disclose how often, specifically at a rate between two and four hours,3 AFDOCS/23261237.1Application No.: 16/600,069 Reply to Office Action of October 7, 2020selecting the resistive load to draw approximately 20% of a maximum current draw load for the battery or applying the resistive load for at least one second.  
Millewits discloses a method for depassivating a battery and teaches that: "Although preferred embodiments have been described above, additional variations are envisioned. For example, the magnitude and/or duration of the interrogating current can be varied, the point at which the voltage is read can be varied, the interrogation temperature can be varied, and the current can also be dynamically administered or modulated in time to optimize the interrogation process for each specific battery style and type" (col. 16-lines 20-30).
.

Claims 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (US 9,570,934) in view Heath (US 2012/0280830 A1) as applied to claim 7 above, and further in view of Allgaier (US 2014/0338181).
As to claims 11-13, Modified Venkataramani et al. discloses the depassivation of a battery but does not discloses how often the battery is re-evaluated.  Allgaier discloses a method of depassivating a battery and teaches the reevaluation can be done on a monthly basis [0060-0061]. Thus periodically preforming a battery re-evaluation to verify that passivation is not occurring, or after a number of maintenance pulses [0061-62].  By evaluating the battery a predetermined intervals the operation readiness of the battery is established [0060].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to check the battery at regular intervals to ensure the battery is operational as is taught by Allgaier.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection as necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727